Case 1:19-cr-00065-JAO Document 68 Filed 12/22/20 Page 1 of 5       PageID #: 481




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



UNITED STATES OF AMERICA,                   CR. NO. 19-00065 JAO
                    Plaintiff,              ORDER GRANTING
                                            DEFENDANT’S MOTION TO
       vs.                                  RECONSIDER ORDER DENYING
JOSEPH DOUGLAS BEALER,                      WITHOUT PREJUDICE
                                            DEFENDANT’S MOTION FOR
                    Defendant.              IMMEDIATE RELEASE




   ORDER GRANTING DEFENDANT’S MOTION TO RECONSIDER
  ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION
                FOR IMMEDIATE RELEASE


      On December 21, 2020, Defendant Joseph Douglas Bealer (“Defendant”)

filed a Motion to Reconsider Order Denying without Prejudice Defendant’s

Motion for Immediate Release (“Motion”), ECF No. 66, arguing that conditions at

FCI Sheridan “have meaningfully changed” in the two weeks since the Court’s

December 8, 2020 Order, ECF No. 65, was issued. Defendant relays that as of the

filing of the Motion, the BOP has reported 19 active cases of COVID-19 among

inmates, 10 active cases among staff, 8 inmates having “recovered” from the virus,

and only 13 pending tests. The Government was given an opportunity to respond.
Case 1:19-cr-00065-JAO Document 68 Filed 12/22/20 Page 2 of 5          PageID #: 482




ECF No. 67. The Court decides this motion without a hearing pursuant to Local

Rule 7.1(c). For the following reasons, the Motion is GRANTED.

        The Court incorporates the background and discussion from its December 8,

2020 Order. See ECF No. 65 at 1–5. In sum, Defendant pleaded guilty to an

Information charging him with Possession with Intent to Distribute Heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and Possession of Firearms

and Ammunition while Unlawfully Using and Addicted to a Controlled Substance,

in violation of 18 U.S.C. § 922(g)(3), was sentenced for each count to concurrent

terms of 36 months’ incarceration and three years of supervised release, has not

committed any disciplinary violations since voluntarily surrendering to FCI

Sheridan Camp, and is categorized as a minimum risk inmate. Defendant is

scheduled to be released from FCI Sheridan Camp on December 9, 2021, but

informs the Court that he is eligible for release to a halfway house on June 14,

2021.

        Further, pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A) (2018),

the Court determined that the factors outlined in 18 U.S.C. § 3553 weighed in

Defendant’s favor, but that Defendant’s stated extraordinary and compelling

reasons did not suffice under the Act because although Defendant is overweight,

suffers from COPD, has been a smoker for 30 years, and has arguable




                                          2
Case 1:19-cr-00065-JAO Document 68 Filed 12/22/20 Page 3 of 5           PageID #: 483




hypertension,1 “the COVID-19 numbers at FCI Sheridan [were] not significant

enough.” ECF No. 65 at 11–13. The Court invited Defendant to “return to the

Court should conditions meaningfully change.” Id. at 13.

      As of this writing, and as represented in the Motion, FCI Sheridan now has

19 active COVID-19 cases among inmates and 10 active COVID-19 cases among

staff. See Federal Bureau of Prisons, https://www.bop.gov/coronavirus (mouse

over “FCI Sheridan”) (last visited Dec. 22, 2020). Moreover, according to

Defendant, there are only 13 pending COVID-19 tests, ECF No. 66 at 3, despite its

population of 1,440 inmates, 344 of whom are at FCI Sheridan Camp. See Federal

Bureau of Prisons, https://www.bop.gov/locations/institutions/she (last visited Dec.

22, 2020). The BOP apparently does not publish the number of cases specific to

FCI Sheridan Camp, which is where Defendant is housed, but the Court notes that

visiting at the entire facility, including FCI Sheridan Camp, is now suspended until

further notice. See id.

      Although the Court “cannot predict that FCI Sheridan Camp will remain a

relatively safe place for Defendant,” it concurs with Defendant that the conditions


1
  See CDC, “People with Certain Medical Conditions,” https://www.cdc.gov/
coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited Dec. 22, 2020) (“Adults of any age [with various
conditions, such as smoking and COPD] are at increased risk of severe illness
from the virus that causes COVID-19.” (some emphasis omitted)); id.
(“[Overweight] adults of any age . . . might be at an increased risk for severe illness
form the virus that causes COVID-19.” (some emphasis omitted)).
                                          3
Case 1:19-cr-00065-JAO Document 68 Filed 12/22/20 Page 4 of 5         PageID #: 484




at FCI Sheridan have “meaningfully changed” such that there exist extraordinary

and compelling reasons under 18 U.S.C. § 3582 for Defendant’s release.

      For the foregoing reasons, Defendant’s Motion, ECF No. 66, is GRANTED.

      It is FURTHER ORDERED that:

      1.     Defendant’s sentence of incarceration is reduced to time served plus

14 days. During the final 14-day period, it is recommended to the Bureau of

Prisons that the defendant be quarantined to reduce the possibility that he might be

infected and might transmit the COVID-19 virus, especially when traveling to his

release residence in Traverse City, Michigan.

      2.     Upon his release from custody, Defendant shall commence serving his

3-year term of supervised release as previously imposed; and shall abide by all

mandatory, standard, and special conditions as approved and ordered by the Court

on September 9, 2019 and filed on September 12, 2019. See ECF No. 49. In

addition, Defendant must abide by the following additional special condition:

                     9. You will be monitored by radio frequency technology
             for a period of 180 days, and you must follow the rules and
             regulations of the location monitoring program, pursuant to the
             Participant’s Agreement. You are restricted to your residence at
             all times except for employment; education; religious services;
             medical, substance abuse, or mental health treatment; attorney
             visits; court appearances; court-ordered obligations; or other
             activities as pre-approved by the probation officer. You shall
             earn leave as determined by the probation officer. You must pay
             the costs of the program, as directed by the probation officer.

      3.     Defendant shall report by telephone (808-541-1283) to Timothy
                                         4
Case 1:19-cr-00065-JAO Document 68 Filed 12/22/20 Page 5 of 5                   PageID #: 485




Jenkins of the United States Probation Office, District of Hawaii, within 72 hours

of his release from Bureau of Prisons custody. Mr. Jenkins’ office will contact the

United States Probation Office, Western District of Michigan, concerning

supervision of Defendant.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, December 22, 2020.




Cr. No. 19-00065 JAO, United States v. Joseph Douglas Bealer; ORDER GRANTING DEFENDANT’S MOTION
TO RECONSIDER ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR IMMEDIATE
RELEASE

                                               5
